                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF NEW MEXICO

In re: STEPHEN GUAJARDO                                            Case No. 19-10540-t13
       ROBERTA GUAJARDO-GARCIA
       Debtor(s).

    JASON CLINE, LLC’S RESPLY TO DEBTORS’ RESPONSE TO APPLICATION FOR
              COMPENSATION BY FORMER COUNSEL JASON CLINE

       COMES NOW Jason Cline, LLC (Jason M. Cline) (“Attorney”), former attorney for the

debtor(s), and hereby replies to Debtors’ Response to Application for Compensation by Former

Counsel Jason Cline. In support of thereof, Attorney states:

       1.     Attorney filed a fee application on July 1, 2019. Attached to the fee application

              was an itemized list of services rendered and costs expended during the course

              of representation of the Debtors. Notice of the fee application was mailed on July

              2, 2019 which provided 21 days to object to the fee application.

       2.     Pursuant to the fee application and the itemization, Attorney earned more than

              what was requested in fee application. Attorney waived the amount in excess of

              what was paid as a down payment.

       3.     Debtors filed a response in opposition to Attorney’s fee application on July 25,

              2019.

       4.     Debtors response contains no specific objections to any of the fees or costs

              requested by Attorney. It contains no basis in law or fact and is therefore

              frivolous and should be denied.

       5.     Further, Debtors paid their down payment with a debit card. Debtors have

              contested this transaction with their bank. Attorney requests that the Court enter

              an Order requiring Debtors to withdraw the contested transaction with their bank,

              or in the alternative, pay Attorney directly with any funds that Debtors recovered

              from their bank as a result of the contested transaction. The total amount being




Case 19-10540-t13       Doc 61    Filed 07/30/19     Entered 07/30/19 12:57:15 Page 1 of 2
              held because of this contested transaction is $1,978.13, this consists of the

              $1,668.13 requested in fee application and the $310.00 filing fee.

       WHEREFORE, Attorney respectfully requests that the Court enter an Order:

           A. Denying Debtors’ Response to Application for Compensation by Former Counsel

              Jason Cline;

           B. Requiring Debtors to withdraw the contested transaction with their bank for the

              down payment made to Attorney, or in the alternative, require Debtors to turn

              over funds received from their bank as a result of the contested transaction in the

              amount of $1,978.13 to Attorney;

           C. Allowing, as an administrative expense of the estate, the total amount of

              $1,668.13 for the Application Period, less payments totaling $1,668.13 received

              from or on behalf of the debtor and/or from the Chapter 13 Trustee, leaving a

              total outstanding balance of $0.00; and

           D. For any further relief that the Court deems just and proper.



                                                 Respectfully Submitted,

                                                 /s/ Jason M. Cline “submitted electronically”
                                                 Jason M. Cline
                                                 Jason Cline, LLC
                                                 320 Gold Ave. SW Ste. 1128
                                                 Albuquerque, NM 87102
                                                 (505) 595-0110
                                                 jason@attorneyjasoncline.com


I hereby certify that on July 30, 2019, a true and correct copy of the foregoing was filed
electronically with the Bankruptcy Court in accordance with the CM/ECF system filing procedures
for providing electronic service to the parties of record identified with the Bankruptcy Court.

                                                 /s/ Jason M. Cline




Case 19-10540-t13       Doc 61     Filed 07/30/19    Entered 07/30/19 12:57:15 Page 2 of 2
